Motion for an enlargement of time granted only insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including May 31, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before 'June 11, 1962. That branch of the motion seeking to dispense with the printing in the record on appeal of the exhibits is granted on condition that the originals thereof are filed with this court on or before June 6, 1962. If the appellant fails to comply with the conditions imposed, the respondent may enter an order dismissing the appeal without notice to the appellant. The order of this court entered on April 24, 1962 is modified accordingly. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.